Citation Nr: 1414522	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-08 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a compensable initial rating for residual scarring of a gunshot wound to the left posterior iliac crest region.  

3.  Entitlement to a rating in excess of 10 percent for residuals of a gunshot wound to Muscle Group XVIII, with impaired thigh rotation and hip stabilization of the left thigh.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  

The Veteran testified in July 2013 at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At a hearing before the Board, the Veteran reported recent treatment at the Trenton Vet Center and at Lyons and East Orange VA Medical Centers.  The most recent records are dated in March 2011.  Therefore, current records should be obtained.  

Next, the Veteran reported that he is in receipt of Social Security Administration (SSA) disability benefits but those records are not associated with the file.  As such, a remand is required in order for those records to be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records not already of record from the Lyons and East Orange Campuses of the VA New Jersey Health Care Systems for the period since March 2011.  

2.  Obtain from SSA a copy of its decision(s) awarding the Veteran disability benefits as well as copies of all medical records associated with the determination(s).  If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing. 

3.  After undertaking any additional development deemed appropriate, and giving the Veteran a full opportunity to supplement the record, adjudicate the pending increased rating claims in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

